Fish, J.
Where in a trial for murder the undisputed evidence was, that the accused had charged his wife with unfaithfulness and had threatened to kill her, that she had thereupon left him and gone to her mother’s, that* in about a week thereafter, at night, the door of the room in which she and her mother were sleeping was broken down with an ax and both of them killed with such an instrument, that the hat of the accused was subsequently found, that night, in the room where the two women were killed, and his shirt and a bloody ax were found near the house the next morning, that the accused, ■on the night of the killing and prior thereto, was seen with an ax, •and that he fled from the State the next day; and where it appeared, beyond all doubt, that free, voluntary, and unequivocal confessions were made by the accused, to several witnesses at different times, to ■the effect that he, while under the influence of liquor, had killed his wife and her mother, and the fact that such confessions had been *292made was not a disputed issue at the trial, and further that the accused introduced no evidence, and in his statement to the jury did not deny his guilt or the malting of such confessions, but only said, “Well, gentlemen of the jury, I ask you to have mercy on me”: Seld, that, as a verdict of guilty was demanded by the evidence, a new trial will not be granted because the judge, in instructing the jury upon the subject of confessions, remarked, “Certain confessions-have been submitted in your presence and hearing by the State.”
Submitted December 18, 1899.
Decided January 25, 1900.
Indictment for murder. Before Judge Butt. Talbot superior court. September term, 1899.
H. J. Lawrence, Persons & McGehee, and A. J. Perrymanr for plaintiff in error. J. M. Terrell, attorney-general, and S. P. Gilbert, solicitor-general, contra.

Judgment affirmed.


All the Justices concurring.